In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-122 CV

____________________


IN RE DELVIN WAYNE JACKSON




Original Proceeding



MEMORANDUM OPINION (1)
	The relator, Delvin Wayne Jackson, seeks an order that he be provided a free copy
of the appellate record in Appeal No. 09-00-00495 CR.  We take judicial notice that
Jackson appealed his conviction out of the 252nd Judicial District Court of Jefferson
County, Texas, in Cause No. 81284. The relator was provided with a free record in his
appeal and was represented by appointed counsel.  This Court affirmed the conviction on
March 13, 2002; the Court of Criminal Appeal refused Jackson's petition for discretionary
review, and our mandate issued on December 2, 2002.  The original record is in the
possession of the Court, as required by statute, and may be inspected by the relator, his
agent, or any other person  who asks to view the record on the premises of the Court.  See
Tex. Gov't Code Ann. § 51.204 (a)(1) (Vernon Supp. 2003); In re Trevino, 79 S.W.3d
794, 796 n.1 (Tex. App.-Corpus Christi 2002, orig. proceeding). 
	An indigent defendant is not entitled to a free record once he has exhausted his
appeal, absent some compelling, recognized reason.  See In re Strickausen, 994 S.W.2d
936, 937 (Tex. App.-Houston [1st Dist.] 1999, orig. proceeding); Eubanks v. Mullin, 909
S.W.2d 574, 576-77 (Tex. App.- Fort Worth 1995, orig. proceeding); Escobar v. State,
880 S.W.2d 782, 784 (Tex. App.- Houston [1st Dist.] 1993, order).  
	The relator has not shown that he is entitled to the relief sought.  Accordingly, the
petition for writ of mandamus is denied.
	WRIT DENIED.
									PER CURIAM
Opinion Delivered March 20, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.